Citation Nr: 1823785	
Decision Date: 04/19/18    Archive Date: 04/26/18

DOCKET NO.  14-31 680	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for a right shoulder disability (claimed as right shoulder neuropathy).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jarrette A. Marley, Counsel



INTRODUCTION

The Veteran served on active duty in the United States Army from September 1973 to September 1976.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).  

The Board notes that the Veteran's claim was originally characterized as entitlement to service connection for right shoulder neuropathy.  As the Veteran has been diagnosed with various right shoulder disabilities over the course of the period on appeal, the Board has re-characterized the underlying issue as service connection for a right shoulder disability to ensure that adequate development and consideration is given, regardless of the precise diagnosis.  See Brokowski v. Shinseki, 23 Vet. App. 79, 86-87 (2009); Clemons v. Shinseki, 23 Vet. App. 15 (2009).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran's service treatment records show a complaint of right shoulder pain in October 1973.  Post-service treatment records show various diagnoses affecting the right shoulder, both neurologic (right cervical radiculopathy) and orthopedic (e.g., partial articular surface tear of supraspinatus tendon, infraspinatus tendinopathy).  The Veteran has not been afforded a VA examination in his appeal.  Instead, in an April 2014 opinion, a VA examiner opined that the Veteran's condition was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The examiner reasoned that the Veteran has not been diagnosed with any right shoulder condition, and that the correct source of his right shoulder pain has been determined as right C7 radiculopathy, which is a cervical spine neurologic issue, and not a shoulder issue.  Based on the evidence of record, it is clear that the April 2014 VA opinion is based on an inaccurate factual premise, as he has been diagnosed with right shoulder disabilities.  See Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (citing Reonal v. Brown, 5 Vet. App. 458, 461 (1993) and Swann v. Brown, 5 Vet. App. 229 (1993) (stating that the Board is not bound to accept medical opinions that are based upon an inaccurate factual background).  Thus, the Board finds that the Veteran should be afforded a VA examination to determine the nature and etiology of his right shoulder disability.  Updated records should also be secured.

Finally, it is not clear that the Veteran's complete service treatment records are associated with the claims file.  Notably, there is no final separation examination report associated with the claims file.  Such evidence would be pertinent, and perhaps critical, to the Veteran's claim for service connection for a right shoulder disability.  Moreover, a review of the claims file found that exhaustive development for all service treatment records has not been sought.  Given the critical nature of any such records, further development to secure them is necessary.  

Accordingly, the case is REMANDED for the following action:

1. Obtain any outstanding service treatment records, to include the separation examination reports.  If no further records are located, it should be so noted in the record, along with a description of the scope of the search, and the Veteran should be so notified.  

2. Obtain any outstanding VA treatment records.  

3. With any necessary assistance from the Veteran, obtain all outstanding private treatment records pertaining to the right shoulder disability, if available.  

4. Then schedule the Veteran for a VA examination to determine the current nature and etiology of his right shoulder disability.  The claims file must be provided to the examiner in conjunction with the examination.  All necessary tests should be conducted and the examiner should review the results of any testing prior to completion of the report.  Based on review of the record, and interview of the Veteran, the examiner should address the following: 

(a) Please identify all current disabilities affecting the right shoulder, to include right cervical radiculopathy, partial articular surface tear of supraspinatus tendon, and infraspinatus tendinopathy.  

(b) For each disability so diagnosed, please opine as to whether the disability at least as likely as not (50 percent or greater probability) had its onset in service or is otherwise related to the Veteran's military service.  In providing this opinion, the examiner should acknowledge the complaint of right shoulder pain during military service.  

A detailed rationale for all opinions is requested.  If an opinion cannot be rendered without resorting to speculation, the examiner should state why that is so, to include a recitation of any missing facts necessary to render a non-speculative opinion.  

5. After undertaking any other development deemed appropriate, readjudicate the issue on appeal.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




